ROBERTS, JV
“There is no essential dispute concerning any question of fact in this case, but the proposition involved is a determination as to whether or not there is any liability on the part of the insurance company to pay this verdict and the judgment rendered thereon under the undisputed circumstances.
In the case of Miller v. Ry. Co., 78 OS. 309, paragraph 3 of the syllabus reads as follows:
“No liability exists for acts of negligence causing mere fright or shock, unaccompanied by contemporaneous physical injury, even though subsequent illness results, where the negligent acts complained of are neither willful nor malicious.”
There was no claim in this case that the act complained of was willful or malicious and this decision establishes the rule in this connection in conformity with the paragraph of the syllabus which has just been read to the effect that no recovery can be had for fright or mental suffering unless there has been a physical contact or impact resulting, from which it can be said there was cause for damages.
The verdict which was rendered against it was simply damages for humiliation and mental suffering, and the law is well settled in the case of Miller v. Ry Co. that humiliation and mental suffering alone are not sufficient to constitute a legal cause of action for damages. That is all there is in this verdict and we are of the opinion that there was no liability under the terms of this contract for a judgment obtained in another action unless it was legal in law, the clause of the policy to which reference has heretofore been made reading: “To indemnify against loss by reason of the liability imposed by law,” and there is no liability imposed by law upon a verdict for injuries simply resulting in humiliation and mental suffering.
The verdict was not a legal liability upon which to attempt to predicate a subsequent action to recover against the insurance company by reason of the provisions in the policy, and the judgment of the Court of Common Pleas is affirmed.”
(Parr and Pollock, JJ., concur.)